Decree reversed on the law, without costs of this appeal to any party, and a new trial granted. Memorandum : It was error for the Surrogate to allow proponent to prove declarations of the testatrix to establish the continued existence of her will shown otherwise to have been executed. (Matter of Kennedy, 167 N. Y. 163.) All concur. (Appeal from a decree of Erie Surrogate’s Court, admitting a carbon copy of the alleged last will of decedent to probate.) Present — McCurn, P. J., Vaughan, Kimball, Piper and Van Duser, JJ.